Mr. Justice Pringle
delivered the opinion of the Court.
This is an Interlocutory Appeal brought by Martinez from an adverse ruling in the trial court on his motion to suppress evidence. The basis of the motion was that the arresting officers lacked probable cause to arrest Martinez, and that therefore evidence seized *77in a search incident to this arrest was inadmissible. We affirm the trial court’s denial of the motion.
In his brief, Martinez admits that the facts of this case are so nearly identical with those in People v. Collman, 172 Colo. 238, 471 P.2d 421, as to be indistinguishable. We are asked to reconsider Collman, so as to be able to reach a favorable result to Martinez in this case. We are firmly of the belief that Coliman was properly decided, and we adhere to it.
The ruling of the trial court is affirmed.
Mr. Justice Hodges not participating.